UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

  
  

soe a ee ee en ee ee ee xX

: 19Cr0797 (DLC)
UNITED STATES OF AMERICA,

ORDER
_y-
CONRAD BAPTIST,
Defendant. : !

a Ws VGA LLY PELED

mn eo Ho 5 en een x b
OD peer Se NF Ste ner rand

DENISE COTE, District Judge: pare Fit: A) 24 frro> 2020

 

 

 

 

ORDERED that the sentencing previously scheduled for
February 21, 2020 is adjourned to March 5 at 2 p.m. in Courtroom

18B, 500 Pearl Street.

Dated: New York, New York
February 26, 2020

hese bec

VIDENISE COTE
United Btates District Judge

 
